Citation Nr: 1003772	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  08-07 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for type II diabetes 
mellitus, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to 
September 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied entitlement to an 
increased rating for type II, diabetes mellitus. 


FINDING OF FACT

In a statement received by the Board dated January 19, 2010, 
the Veteran wrote that he wished to withdraw the appeal for 
entitlement to an increased disability rating for type II 
diabetes mellitus, currently evaluated as 20 percent 
disabling.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran, as 
it relates to the issue of entitlement to an increased 
disability evaluation for type II diabetes mellitus, 
currently evaluated as 20 percent disabling, have been met. 
38 U.S.C.A. 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal may be withdrawn in writing by an appellant or an 
appellant's representative in writing at any time before a 
Board decision.  38 C.F.R. § 20.204.  In a written statement 
received at the Board in January 2010, the Veteran wrote that 
he wanted to withdraw the appeal with regard to the issue of 
entitlement to an increased disability evaluation for type II 
diabetes mellitus.  

Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed without prejudice.



ORDER

The appeal is dismissed.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


